Order entered August 25, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00788-CV

                                 GLM DFW, INC., Appellant

                                                V.

               ONCOR ELECTRIC DELIVERY COMPANY, LLC, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-13226

                                            ORDER
       The Court has been notified that a petition for bankruptcy has been filed in United States

Bankruptcy Court concerning appellant. Pursuant to 11 U.S.C. § 362, further action in this cause

is automatically stayed. See TEX. R. APP. P. 8.2.

       Accordingly, for administrative purposes, this cause is ABATED and will be treated as a

closed case. It may be reinstated on prompt motion by any party showing that the stay has been

lifted and specifying what further action, if any, is required from this Court. See TEX. R. APP. P.

8.3.

                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE